DETAILED ACTION

This Office Action is in response to the election/restriction response, filed on August 18, 2022.  Primary Examiner acknowledges Claims 1-33 are pending in this application, with Claims 21-33 having been withdrawn; thus, leaving Claims 1-20 to be examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I, Claims 1-20 in the reply filed on August 18, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bartholomew (4,201,205).
As to Claim 1, Bartholomew discloses a ventilation mask (“Oxygen Mask” Title, best seen Figure 4), comprising: a mask body (30, “The gas delivery pipe 32 may be secured to mask 30” Column 4, Lines 55-60) defining a patient cavity (defined by the interior of 30 receiving the face as shown in similar embodiment Figure 1), the mask body (30) comprising: a patient opening (defined by the perimeter of 30 receiving the face as shown in similar embodiment Figure 1) in fluid communication with the patient cavity (defined by the interior of 30 receiving the face as shown in similar embodiment Figure 1); and at least one vent opening (shown in Figure 4 unlabeled - corresponding to 15/17 of Figures 1 and 2, “Such masks also include different shaped holes or orifices 15, 17, normally adjacent the patient's or user's nose” Column 2, Lines 50-60) formed in the mask body (30), the at least one vent opening (shown in Figure 4 unlabeled - corresponding to 15/17 of Figures 1 and 2) in fluid communication with the patient cavity (defined by the interior of 30 receiving the face as shown in similar embodiment Figure 1), wherein the at least one vent opening (shown in Figure 4 unlabeled - corresponding to 15/17 of Figures 1 and 2) is disposed generally opposite to the patient opening (defined by the perimeter of 30 receiving the face as shown in similar embodiment Figure 1); and a gas manifold (35/38, “secured at opposite sides of the mask 30 to a gas inlet member 35 and 38… At each end of the pipe are gas inlets 35 and 38, and which communicate interiorially of pipe 32” Column 4, Lines 40-50) coupled to the mask body (30), the gas manifold defining a gas channel (32, “The mask shown also includes a gas delivery means secured on the mask interior surface comprising a gas delivery pipe 32.” Column 4, Lines 40-45), the gas manifold (35/38) comprising a plurality of vectored gas ports (33, “The mask shown also includes a gas delivery means secured on the mask interior surface comprising a gas delivery pipe 32. This pipe is hollow, and is provided with a plurality of openings or orifices 33 through which oxygen containing or other gas is delivered into the mask.” Column 4, Lines 40-45) in fluid communication with the gas channel (32), wherein the plurality of vectored gas ports (33) are configured to create a curtain effect gas flow within the patient cavity (defined by the interior of 30 receiving the face as shown in similar embodiment Figure 1) and adjacent to the at least one vent opening (shown in Figure 4 unlabeled - corresponding to 15/17 of Figures 1 and 2). 
As to Claim 2, Bartholomew discloses the plurality of vectored gas ports (33) comprise geometry consisting of circular cross sections (as shown in Figure 4).  Applicant is reminded, pursuant to MPEP 2125 - DRAWINGS CAN BE USED AS PRIOR ART - Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928).  In this case, as shown in Figure 4 it appears the cross sectional shape of the gas ports (33) is circular. 
As to Claim 3, Bartholomew discloses the gas manifold (35/38, “secured at opposite sides of the mask 30 to a gas inlet member 35 and 38… At each end of the pipe are gas inlets 35 and 38, and which communicate interiorially of pipe 32” Column 4, Lines 40-50) is disposed within (“communicate interiorially of pipe 32”)the patient cavity (defined by the interior of 30 receiving the face as shown in similar embodiment Figure 1) of the mask body (30).  
As to Claim 4, Bartholomew discloses the gas channel (32) is cooperatively defined by the gas manifold (35/38) and the mask body (32). 
As to Claim 5, Bartholomew discloses the gas manifold (35/38)  is sealingly engaged (“The mask shown also includes a gas delivery means secured on the mask interior surface comprising a gas delivery pipe 32.” Column 4, Lines 40-45; also see: “The gas delivery pipe 32 may be secured to mask 30 by any suitable means, such as by adhesives, surface bonding by common solvents, and the like. Alternatively, a flexible clamp member 41, integral with the mask, or other channel means, formed on the interior mask surface, may be used.” Column 4, Lines 55-60) with an inner surface of the mask body (30) to define the gas channel (32).
As to Claim 6, Bartholomew discloses the inner surface of the mask body (30) comprises a complimentary gas manifold engagement profile (“a flexible clamp member 41, integral with the mask, or other channel means, formed on the interior mask surface, may be used.” Column 4, Lines 55-60) to engage the gas manifold (35/38) and define the gas channel (32).
As to Claim 14, Bartholomew discloses the at least one vent opening (shown in Figure 4 unlabeled - corresponding to 15/17 of Figures 1 and 2) comprises a lower vent opening and the gas manifold (35/38) is disposed around the lower vent opening.  Applicant is reminded the term “lower” is a relative term related to Cartesian coordinates, as Applicant has not define what the vent openings are “lower” compared to another element on the mask, the structure of Bartholomew appears to meet the claim limitations.
As to Claim 16, Bartholomew discloses the gas manifold (35/38) is welded (“The mask shown also includes a gas delivery means secured on the mask interior surface comprising a gas delivery pipe 32.” Column 4, Lines 40-45; also see: “The gas delivery pipe 32 may be secured to mask 30 by any suitable means, such as by adhesives, surface bonding by common solvents, and the like. Alternatively, a flexible clamp member 41, integral with the mask, or other channel means, formed on the interior mask surface, may be used.” Column 4, Lines 55-60)  to the mask body (30).  The term “surface bonding” as well as the recitation of “adhesives…and the like” encompass the scope of “welding” by the construction of fixed if not also permanent bonding.  Additionally, Applicant is reminded the term “welded” may be construed to be a product by process term.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  In this particular case, the fixed if not also permanent bonding by “adhesives, surface bonding by common solvents, and the like” is commensurate with “welding” despite the method of production being different. 
As to Claims 17 and 18, Bartholomew discloses the mask body (30) wherein the periphery of the mask body (30) engages with the face of the user (best seen Figure 1).  Explicitly Bartholomew discloses, “The peripheral mask edges often incorporate an out-turned flange to achieve a more effective and comfortable gas seal with the patient's face along the area of the contact with the mask.” (Column 2, Lines 45-50). 

Claims 1-6, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bartos (4,354,488). 
As to Claim 1, Bartos discloses a ventilation mask (Figure 2), comprising: a mask body (11, “FIG. 1 shows one embodiment of the nose mask of the present invention shown as 11 which comprises a shell 10 having both a front portion 12 and a rear portion 13 and a hollow, gas delivery tube 15.” Column 5, Lines 25-35) defining a patient cavity (10), the mask body (11) comprising: a patient opening (defined as the interior of 10) in fluid communication with the patient cavity (10); and at least one vent opening (defined by the region at the lip 22, “As shown more clearly in FIG. 2, the front portion 12 of the shell 10 is slightly curved at the bottom and extends down past the lower edge of the wearer's nose 21 to a point just above the wearer's upper lip 22, the remainder of the shell 10 being open beneath the wearer's nose to permit free breathing and to allow a cloud of gas enriched in the gas being delivered to extend over the wearer's mouth. This open area comprises substantially the entire horizontal area situated beneath the wearer's nose extending from the front portion 12 to the rear portion 13 of the shell 10 along a line parallel to said point just above the upper lip 22 of the wearer and perpendicular to the face of the wearer.”  Column 6, Lines 40-50) formed through the mask body (11), the at least one vent opening (defined by the region at the lip 22) in fluid communication with the patient cavity (10), wherein the at least one vent opening (defined by the region at the lip 22 is disposed generally opposite to the patient opening (defined as the interior of 10); and a gas manifold (15, “a hollow, gas delivery tube 15.” Column 5, Lines 25-35) coupled to the mask body (11), the gas manifold (15) defining a gas channel (defined by the lumen of 15), the gas manifold (15) comprising a plurality of vectored gas ports (16/17, “The gas delivery tube 15 shown in this embodiment contains two distinct sets of gas delivering and dispersing means represented as a row of round gas delivery openings 16 and 17 which extend completely through one wall of the gas delivery tube 15. Opening 17 is one of a set of eight gas delivery openings which are positioned such that the gas being delivered is directed towards the nose of the wearer and opening 16 is one of two gas delivery openings which are positioned such that the gas being delivered is directed towards the wearer's mouth. Each set of openings is located on the tube such that the center of each opening in a set is positioned along a straight line which is parallel to the center of the gas delivery tube 15. Likewise, each set of openings is situated such that the center of each row of openings is located on a line which corresponds to the center of the wearer's nose. When each set of gas delivery openings (gas delivering and dispersing means) is measured from end to end, at least one set extends horizontally over the surface of the hollow gas delivery tube 15 for a distance which is greater than the internal diameter of the hollow gas delivery tube 15. In FIG. 1, both sets extend horizontally over the surface of tube 15 for a distance which is greater than the internal diameter of gas delivery tube 15. To obtain best gas dispersion, it may be preferable to have the total cross-sectional area of all gas delivery openings located on the gas delivery tube be about equal to the total cross-sectional area of the hollow portion of the gas supply tube.” Column 5, Line 40 thru Column 6, Line 10) in fluid communication with the gas channel (defined by the lumen of 15), wherein the plurality of vectored gas ports (16/17) are configured to create a curtain effect gas flow within the patient cavity (10) to form a gas curtain within the patient cavity (10) and adjacent to the at least one vent opening (defined by the region at the lip 22). 
As to Claim 2, Bartos discloses the at least one of the plurality of vectored gas ports (16/17) comprises a geometry selected from a group consisting of a tapered geometry, a slot cross-section, and a circular cross-section (“round gas delivery openings 16 and 17” Column 5, Line 40 thru Column 6, Line 10).
As to Claim 3, Bartos discloses the gas manifold (15) is disposed within the patient cavity (10) of the mask body (11).
As to Claim 4, Bartos discloses the gas channel (defined as the lumen of 15) is cooperatively defined by the gas manifold (15) and the mask body (11).
As to Claims 5 and 6, Bartos discloses the gas manifold (15) is sealingly engaged (“FIG. 2 is a cross-sectional view of nose mask 11 along section line 2--2 showing the gas delivery tube 15 attached to the edge of the front portion 12 of shell 10.” Column 6, Lines 10-15) with an inner surface of the mask body (30) to define the gas channel (defined as the lumen of 15), wherein the inner surface of the mask body (30) comprises a complimentary gas manifold engagement profile to engage the gas manifold (15) and define the gas channel (defined as the lumen of 15).
As to Claim 14, Bartos discloses the at least one vent opening (defined by the region at the lip 22) comprises a lower vent opening and the gas manifold (15) is disposed around the lower vent opening (defined by the region at the lip 22).
As to Claim 16, Bartos discloses the gas manifold (15) is welded (“FIG. 2 is a cross-sectional view of nose mask 11 along section line 2--2 showing the gas delivery tube 15 attached to the edge of the front portion 12 of shell 10.” Column 6, Lines 10-15) to the mask body (30). Applicant is reminded the term “welded” may be construed to be a product by process term.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  In this particular case, the fixed if not also permanent bonding by the integral construction as shown in Figure 2 is commensurate with “welding” despite the method of production being different. 
As to Claims 17 and 18, Bartos discloses the mask body (11) comprises a contact seal (13, “a front portion 12 and a rear portion 13 and a hollow, gas delivery tube 15.” Column 5, Lines 25-35; also see: “The term "rear portion" of the shell is used in a broad sense to encompass the edges of the shell which come in actual contact with the wearer's face and can be a) an upturned portion of the shell 10 shown as 13 in FIG. 1; b) a simple, but somewhat sharp and less comfortable, edge which rests directly on the face (not shown) which could be used for short-term use and can be illustrated by simply cutting off rear portion 13 in FIG. 1 while following the contours of the rear portion 13 or c) a soft, flexible piece of slitted tubing (not shown) which is placed over the latter sharp edge to render the mask more comfortable to wear. The purpose of the rear portion is to seal the mask against the wearer's face in as comfortable and complete a manner as possible and therefore the term "substantially" conform is used since faces differ slightly in configuration. Therefore, the upturned rear portion 13 of FIG. 1 is preferred because it is simple, readily conforms to the face of the wearer and is easily molded as part of the shell.” Column 6, Line 60 thru Column 7, Line 15) along an edge of the mask body (11). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew (4,201,205) in view of Bartlett et al. (3,395,701). 
As to Claim 7, Bartholomew discloses the mask body (30); yet, does not expressly disclose “a sampling cover coupled to the gas manifold.”
Bartlett teaches a mask body (10, “In FIG. 1 there is shown a general view of a standard oxygen mask 10, into the bottom of the internal portion of which is positioned the sampling device of the instant invention, shown generally at 11.” Column 2, Lines 15-25) for the administration of oxygen through a gas manifold (13, “oxygen inlet line 13” Column 2, Lines 15-25) to the patient, receiving an sampling cover (11, “internal portion of which is positioned the sampling device of the instant invention, shown generally at 11.” Column 2, Lines 15-25) coupled to the gas manifold (13).  Bartlett teaches the resultant effect of this configuration permits the ability of the “end tidal sampling” of oxygen to be monitored in order to determine the amount of oxygen within a user’s breath (Title, Abstract, Column 1, Lines 30-35) in order to avoid hypoxia - lack of oxygen. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the ventilation mask of Bartholomew to include a sampling cover, as taught by Bartlett to permit the calculation of the “end tidal sampling” volumes of the patient to ensure proper ventilation and breathing of oxygen. 
As to Claim 8, the modified Bartholomew, specifically Bartlett teaches the sampling cover (11) defines a sampling channel (14, “top of the sampling chambers 14” wherein as seen in Figure 2 “the device is divided by partial wall 17 and full wall 18 into three chambers A, B, and C.” Column 2, Lines 20-45), the sampling cover (11) comprising at least one sampling portal (23, “In full wall 18 are one-way valves 23 and 24. It is through these valves that the end tidal sample passes to chamber C for exposure to the sensor element 15 and is then expelled.” Column 2, Lines 20-45) in fluid communication with the sampling channel (14) and the curtain effect gas flow within the patient cavity directs a sample gas flow toward the sampling portal (23). 
As to Claim 9, the modified Bartholomew, specifically Bartlett teaches at least one sampling portal (23) is disposed adjacent to the at least one vent opening, wherein the vent openings of Bartholomew are proximal to the nasal bridge region and thus adjacent. 
As to Claim 10, the modified Bartholomew, specifically Bartlett teaches the sampling portal (23) comprises a shroud feature (via the valve closure). 
As to Claim 11, the modified Bartholomew, specifically Bartlett teaches the gas manifold comprises a sensing port conduit (C, “In full wall 18 are one-way valves 23 and 24. It is through these valves that the end tidal sample passes to chamber C for exposure to the sensor element 15 and is then expelled.” Column 2, Lines 20-45) in fluid communication with the sampling channel (14), the sensing port conduit extends through the gas channel. 
As to Claim 12, the modified Bartholomew, specifically Bartlett teaches the gas manifold comprises a protrusion disposed opposite to the sensing port conduit (C) and extending at least partially through the gas channel. 
As to Claim 13, the modified Bartholomew, specifically Bartlett teaches the sampling cover (11) is affixed to the gas manifold.   Additionally, Applicant is reminded the term “welded” may be construed to be a product by process term.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  In this particular case, the fixed if not also permanent insertion of the sampling cover within the mask body as associated with the gas manifold is commensurate with “welding” despite the method of production being different. 

Claims 7-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartos (4,354,488) in view of Dietz (5,005,571).
As to Claim  7, Bartos discloses the mask body (11); yet, does not expressly disclose “a sampling cover coupled to the gas manifold.”
Dietz teaches a similar ventilation mask having a mask body (Figures 1 and 2) made of an inner shell and an outer shell (2 and 4, respectively, “FIGS. 1 and 2 generally illustrate a preferred embodiment of the mouth nose mask as worn by a human, comprising the formed seal 2 illustrated in FIG. 3, attached to a plate 4 illustrated in FIG. 6, by a suitable bonding agent.” Column 4, Lines 20-25) for the administration and monitoring of gases as supplied to the patient.  Dietz teaches the construction of a coupled system wherein “The plate 4 has an opening 4a that is used to provide an opening to the exterior of the mask.  … FIG. 7 is a section view taken along lines 7--7 of the plate illustrated in FIG. 6 and shows cutout 4a and formed projection 5 for clearance of the user's nose. The mouth nose mask, FIGS. 1 and 2, is worn over a nasal cannula 10 that is connected to inhalation sensor 11.” (Column 4, Line 55 thru Column 5, Line 10). Explicitly, Dietz teaches “The mask makes it possible for the cannula to carry out a dual function of providing inhalation therapy and breathing monitoring both through the nasal passages of the patient and oral cavity of the patient. The mask has no connections to the inhalation therapy and breathing monitoring apparatus and is worn over the nasal cannula.” (Abstract). Consequently, the resultant effect of Dietz is a sampling cover (4) by which inhalation can be readily detected regardless of whether the user “breathes either through the nose or mouth, without hindering breathing.”  (Column 5, Line 10-30). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the ventilation mask of Bartos to include to include a sampling cover, as taught by Dietz to readily monitor the inhalation of the patient. 
	As to Claim 8, the modified Bartos, specifically Dietz teaches the sampling cover (4) defines a sampling channel (via 4a), the sampling cover (4) comprises at least one sampling portal (via 5) in fluid communication with the sampling cannel (via 4a) and the curtain effect gas flow within the patient cavity directs a sample gas flow toward the sampling portal (via 5). 
	As to Claim 9, the modified Bartos, specifically Dietz teaches the at least one sampling portal (via 5) is disposed adjacent to the at least one vent opening. As discussed the modified Bartos has a vent opening at the lips of the patient; thus, the region of the sampling portal as modified by Dietz will meet the claimed configuration. 
	As to Claim 10, the modified Bartos, specifically Dietz teaches the at least one sampling portal (via 5) is a hood/shroud covering the nose. 
	As to Claim 11, the modified Bartos, specifically Dietz teaches the gas manifold comprises a sensing port conduit (when in monitoring mode) in fluid communication with the sampling channel (via 4a) and the sensing port conduit (when in monitoring mode) extends through the gas channel. In light of the teachings of Dietz, the cannula can perform double duty as an administration of gas and a sensing port conduit to pass gas to the inhalation sensor 11. 
	As to Claim 12, the modified Bartos, specifically Dietz teaches the gas manifold comprises a protrusion (50, “The nasal cannula has tubular openings 50 extending into the lower nasal passageways of the nose, but these tubular openings 50 are much smaller than the lower nasal passageways. There is considerable clearance between the lower nasal passages and the tubular openings 50 of the cannula so that the negative inhalation pressure of the mouth nose mask reduces the pressure in the lower nasal passageway when the upper nasal air passageways are blocked, which results in the tubular openings 50 of the cannula receiving a negative pressure.” Column 5, Lines 40-55) disposed opposite to the sensing port conduit (when in monitoring mode) and extending partially through the gas channel.   In light of the teachings of Dietz the resultant effect is the construction of the manifold by the features of Bartos for delivery of gas and the sampling channel by the features of Dietz, wherein Dietz provides an additional cannula set up more proximate the nose for sampling inhalation. 
	As to Claim 19, the modified Bartos, specifically Dietz teaches a strap (1a/1b, “The assembled mouth nose mask is adapted for mounting on a human face by being supported by the chin and the bridge of the nose or the upper nasal bone while adapting to the contours of a user's face and is held in place by two elastic straps 1a and 1b that are fastened to a plate illustrated in FIG. 6 by means of buckles 12, illustrated in FIG. 8. FIG. 9 illustrates how elastic straps are threaded through the buckles 12 to provide means for fastening and adjusting elastic straps to the mouth nose mask.” Column 4, Lines 25-35) coupled to the mask body (via 6-9, “four rectangular openings 6, 7, 8, and 9 for attaching the two adjustable straps 1a and 1b for securing the mouth nose mask to the face of the user.” Column 4, Lines 60-65) , the strap (1a/1b) comprising a mask portion (defined by the engagement of 1a/1b to 6-9) coupled to the mask body; and an upper (1a) and a lower (1b) portion extending from the mask portion (defined by the engagement of 1a/1b to 6-9).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bartos (4,354,488) in view of Dietz (5,005,571), as applied to Claim 19 and further in view of Leonardi (5,183,059). 
As to Claim 20, the modified Bartos, specifically Dietz teaches the construction of the straps (1a/1b) for retaining the mask on the head of the wearer; yet does not expressly disclose the construction of the strap having “a perforated separation area configured to separate and extend a length of the upper and lower portion.”
Leonardi teaches a medical mask (eye shield) having straps (x22) for securing the mask to the head of the wearer, wherein “The second strap member 22 is bifurcated into a pair of generally identical individual segments--lower strap segment 22a and upper strap segment 22b. Each segment 22a and 22b is looped through the slot 21 with the overlapping portion of each segment secured back upon itself by stitching 23 or other suitable fasteners.” (Column 3, Lines 5-15).  Leonardi teaches “To provide a more positive retention system, the lower strap segment 22a may be separated by 2 or more inches from the upper strap segment 22b about the curvature of the head as shown in FIGS. 1 and 2. This is done by sliding lower strap segment 22a down toward the opposite ear 32 and by sliding upper strap segment 22b up toward the apex of the head. With this orientation, strap segments 22a and 22b will then oppose one another against the curvature of the skull and become extremely effective at preventing the strap retention system 10 from slipping even during vigorous motion on a pillow. A snug fit is therefore comfortably maintained and the eye shield remains securely in place over the vulnerable eye.” (Column 3, Lines 45 thru 65). The resultant effect of this strap construction is the ability of the straps to be adjusted as needed to meet the curvature of the skull in order to retain the mask on the face of the user. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the strap of the modified Bartos, specifically Dietz to include the concept of separable regions as taught by Leonardi to enable the strap to be adjusted to best meet the curvature of the skull in order to retain the mask on the face of the user. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bartos (4,354,488) in view of Dietz (5,005,571), as applied to Claim 1 and further in view of Muckerheide (5,012,805). 
As to Claim 15, the modified Bartos, specifically Bartos teaches a mask body; yet does not expressly disclose the use of “a color-changing indicator coupled to the mask body, wherein the color-changing indicator is configured to change color in response to exposure to carbon dioxide.”
Muckerheide teaches a mask having “a carbon dioxide absorption packet which changes color upon exhaustion of its absorbing capabilities, and which can be seen through the external surface of the apparatus”, wherein the change in color “can notify a wearer, or an observer, of potential breathing difficulties” (Column 2, Lines 50-60; also see: “When carbon dioxide absorption packet's 49 absorbing capabilities have become exhausted, a noticeable change in color in the packet 49 will occur. Such a change in color can be viewed by an observer, or the wearer, through the substantially transparent non-porous shielding means 41, thereby notifying the wearer that correction of the condition is necessary.” Column 8, Lines 1-15).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the mask of the modified Bartos to include the use of a carbon dioxide absorption packet, as taught by Muckerheide to alert dangerous exposure to carbon dioxide levels as the absorption packet has exhausted. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bartos (4,354,488) in view of Dietz (5,005,571), as applied to Claim 1 and further in view of Popitz (5,857,460). 
As to Claim 15, the modified Bartos, specifically Bartos teaches a mask body; yet does not expressly disclose the use of “a color-changing indicator coupled to the mask body, wherein the color-changing indicator is configured to change color in response to exposure to carbon dioxide.”
Popitz teaches a mask having “a carbon dioxide sensor having a colorimetric indicator that allows for a quick and easy visually determination of the respiration or the presence of carbon dioxide in the breath of the patient. … The gas sensor 40 turns purple on inhalation and yellow on exhalation. The specific quantity of carbon dioxide present in the respired gas of the patient will induce the colorimetric indicator to change color in a range of selected colors, and typically between purple and yellow” wherein “The preferred gas sensor 40 includes a transparent window formed on an outer surface 40A, FIG. 3, which allows a clinician to easily view the colorimetric change that occurs in the sensor during use.” (Column 7, Lines 45-60). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the mask of the modified Bartos to include the use of a carbon dioxide sensor, as taught by Popitz to alert exposure to carbon dioxide during use.



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew (4,201,205) in view of Bartlett et al. (3,395,701), as applied to Claim 1 and further in view of Muckerheide (5,012,805). 
As to Claim 15, the modified Bartholomew, specifically Bartholomew teaches a mask body; yet does not expressly disclose the use of “a color-changing indicator coupled to the mask body, wherein the color-changing indicator is configured to change color in response to exposure to carbon dioxide.”
Muckerheide teaches a mask having “a carbon dioxide absorption packet which changes color upon exhaustion of its absorbing capabilities, and which can be seen through the external surface of the apparatus”, wherein the change in color “can notify a wearer, or an observer, of potential breathing difficulties” (Column 2, Lines 50-60; also see: “When carbon dioxide absorption packet's 49 absorbing capabilities have become exhausted, a noticeable change in color in the packet 49 will occur. Such a change in color can be viewed by an observer, or the wearer, through the substantially transparent non-porous shielding means 41, thereby notifying the wearer that correction of the condition is necessary.” Column 8, Lines 1-15).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the mask of the modified Bartholomew to include the use of a carbon dioxide absorption packet, as taught by Muckerheide to alert dangerous exposure to carbon dioxide levels as the absorption packet has exhausted. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew (4,201,205) in view of Bartlett et al. (3,395,701), as applied to Claim 1 and further in view of Popitz (5,857,460). 
As to Claim 15, the modified Bartholomew, specifically Bartholomew teaches a mask body; yet does not expressly disclose the use of “a color-changing indicator coupled to the mask body, wherein the color-changing indicator is configured to change color in response to exposure to carbon dioxide.”
Popitz teaches a mask having “a carbon dioxide sensor having a colorimetric indicator that allows for a quick and easy visually determination of the respiration or the presence of carbon dioxide in the breath of the patient. … The gas sensor 40 turns purple on inhalation and yellow on exhalation. The specific quantity of carbon dioxide present in the respired gas of the patient will induce the colorimetric indicator to change color in a range of selected colors, and typically between purple and yellow” wherein “The preferred gas sensor 40 includes a transparent window formed on an outer surface 40A, FIG. 3, which allows a clinician to easily view the colorimetric change that occurs in the sensor during use.” (Column 7, Lines 45-60). 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the mask of the modified Bartholomew to include the use of a carbon dioxide sensor, as taught by Popitz to alert exposure to carbon dioxide during use.


Response to Arguments
Primary Examiner notes the crux of the disclosed invention appears to be the features as represented in Figures 2-6 and 12-16c whereby the sampling cover is inserted into the mask body at location below the vent openings wherein “the sampling cover 260 and the gas manifold 230 can cooperatively define the sampling channel 270 therebetween.” (Para 0104); “the gas manifold 230 and/or the sampling cover 260 can include alignment posts, holes, or other features to align the sampling cover 260 with the gas manifold 230” (Para 0105); “The shape and position of sampling portals 262a, 262b, 262c and/or the gas ports 232a, 232b provide for improved gas delivery and gas sampling for a variety of breathing characteristics. … to facilitate providing higher fractions of inspired oxygen relative to conventional ventilation masks.” (Para 0093); “utilizing the gas flow from the gas ports 232a, 232b, supplemental gas flow can be introduced into the patient cavity 218 while permitting sampling of exhaled gases through the sampling portals 262a, 262b, 262c, without any loss of sampling signal.” (Para 0096).   It is noted these aforementioned features appear to be missing from the claimed invention.  Although these features are not an indication of allowable subject matter, it would behoove Applicant to review the following prior art made of record to gain an understanding of the field of endeavor in order to effectively determine how to further amend the claims to more explicitly state the structure, arrangement, and functionality upon which the sampling cover is inserted to obviate current and potential inherency and obviousness rejections based upon the prior art made of record.  Appropriate consideration is suggested. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fischer (4,248,218), and Muto et al. (4,454,880) each disclose ventilation masks having a mask body, at least one vent opening, and a gas manifold supporting a plurality vectored gas ports.
Kaslow (2,675,803), and Hudson (2,859,748) each disclose ventilation masks having a mask body, at least one vent opening, and a gas manifold supporting at least one gas port; yet, does not expressly disclose the structure and arrangement as claimed of a plurality of vectored gas ports. 
Grimes (4,231,363) and Gomez (7,255,107) each disclose ventilation masks having a mask body and a gas manifold supporting a plurality vectored gas ports; yet, does not expressly disclose the use of at least one vent opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785